K. K. HALL, Circuit Judge,
dissenting:
The district judge understood the issue before him, ruled correctly and should be affirmed. I dissent.
In opining that the negligence per se rule should be, and is, the federal rule, Chief Judge Winter in his dissenting panel opinion has led the majority of this court down the garden path by including licensing statutes within the common-law rule creating liability for violation of a statutory duty. The majority leans heavily on Kernan v. American Dredging Co., 355 U.S. 426, 78 S.Ct. 394, 2 L.Ed.2d 382 (1958), where an accident occurred because of the violation of a regulation concerning the proper positioning of a navigational light. The per curiam opinion also prepared by Chief Judge Winter does no better by citing Scindia Steam Navigation Co., Ltd. v. De Los Santos, 451. U.S. 156, 101 S.Ct. 1614, 68' L.Ed.2d 1 (1981), which involves a known hidden danger and failure to warn. Neither of these cases concerns a licensing statute.
The licensing statutes are an exception to the rule relied upon by the majority opinion. The majority cites Prosser in support of its rule. At 30. However, Prosser specifically recognizes the licensing exception, stating:
Most licensing statutes, such as those applicable to automobile drivers or physicians,' have been construed as intended only for the protection of the public against injury at the hands of incompetents, and to create no ¡¡ability where the actor is in fact competent but unlicensed. (emphasis added). Prosser, Torts (4 ed. 1971) p. 196.
Indeed, the “weight of authority” has adopted the licensing exception to the general rule that violation of a statute is negligence per se.1 In fact, a number of the *949jurisdictions require an instruction that, absent a showing of incompetence, the jury should not even consider lack of a license in its determination of negligence.2
I believe this to be the better rule and the one which we should follow in this case. The liability of the vessel owner must be determined from the acts of the seaman as he brought the vessel to the pier. The record demonstrates that the helmsman of the Chandeleur was an experienced, competent seaman who was pressed into service at the last minute. The fact that he did not have a license in his pocket had nothing to do with the accident.3 As it stands, the district court went far beyond the requirement of most jurisdictions by instructing the jury that the lack of a license is evidence of negligence.4
Accordingly, I would affirm.

. The following are among those jurisdictions which follow the rule of negligence per se but recognize an exception from that rule for licensing statutes: Alabama, Arizona, Colorado, Connecticut, District of Columbia, Georgia, Indiana, Iowa, Kansas, Kentucky, Michigan, Minnesota, Mississippi, Missouri, New York, Ohio, Oklahoma, Oregon, Pennsylvania, and Texas.
*949Lindsey v. Barton, 260 Ala. 419, 70 So.2d 633 (1954); Lutfy v. Lockhart, 37 Ariz. 488, 295 P. 975 (1931); Hertz Drive-Ur-Self System v. Hendrickson, 109 Colo. 1, 121 P.2d 483 (1942); Kurtz v. Morse Oil Co., 114 Conn. 336, 158 A. 906 (1932); Waugh v. Suburban Club Ginger Ale Co., 83 U.S.App.D.C. 226, 167 F.2d 758 (1948); Carpenter v. Lyons, 78 Ga.App. 214, 50 S.E.2d 850 (1948); Shaw v. Hart, 136 Ind.App. 567, 202 N.E.2d 587 (1964); Schuster v. Gillispie, 217 Iowa 386, 251 N.W. 735 (1933); Wilson v. Rogers, 140 Kan. 647, 38 P.2d 124 (1934); Baber v. Merman, 249 S.W.2d 142 (Ky.1952); Janssen v. Mulder, 232 Mich. 183, 205 N.W. 159 (1925); Mahowald v. Beckrich, 212 Minn. 78, 2 N.W.2d 569 (1942); Myrick v. Holifield, 240 Miss. 106, 126 So.2d 508 (1961); Siess v. Layton, 417 S.W.2d 6 (Mo. 1967); Phass v. MacClenathen, 274 App.Div. 535, 85 N.Y.S.2d 643 (1948); Mt. Nebo Baptist Church v. Cleveland Crafts Co., 154 Ohio St. 185, 93 N.E.2d 668 (1950); Bennett v. Morris Farrar Truck Co., 520 P.2d 705 (Okl.1974); Halsan v. Johnson, 155 Or. 583, 65 P.2d 661 (1937); Byrne v. Matczak, 254 F.2d 525 (3d Cir.), cert. denied 358 U.S. 816, 79 S.Ct. 24, 3 L.Ed.2d 58 (1958); St. Louis, B. & M. Ry. v. Price, 244 S.W. 642 (Tex.Civ.App. 1922).
California, Illinois, Maryland, Nevada, New Jersey, Vermont and West Virginia apply the evidence of negligence rule to all statutory violations except in cases of licensing. In these jurisdictions lack of a license is considered immaterial and not even considered evidence of negligence. Strandt v. Cannon, 29 Cal.App.2d 509, 85 P.2d 160 (1938); Perry v. Richerson, 3 Ill.App.2d 338, 122 N.E.2d 75 (1954); Davis v. Gordon, 183 Md. 129, 36 A.2d 699 (1944); Mitrovich v. Pavlovich, 61 Nev. 62, 114 P.2d 1084 (1941); Ross v. Pennsylvania R. Co., 106 N.J.L. 536, 148 A. 741 (1930); Dervin v. Frenier, 91 Vt. 398, 100 A. 760 (1917); Hersman v. Roane County, 86 W.Va. 96, 102 S.E. 810 (1920).
Even in Delaware, North Carolina, South Carolina, Virginia, and Washington, where lack of a license is considered negligence per se, the courts have found that there was no causal connection between the license and the accident and therefore no recovery as a matter of law. Brown v. Green & Flinn, 29 Del. 449, 100 A. 475 (1917); Ham v. Greensboro Ice & Fuel Co., 204 N.C. 614, 169 S.E. 180 (1933); Cirsosky v. Smathers, 128 S.C. 358, 122 S.E. 864 (1924); Laughlin v. Rose, 200 Va. 127, 104 S.E.2d 782 (1958); White v. Kline, 119 Wash. 45, 204 P. 796 (1922). Only in New Hampshire and Massachusetts does failure to have a license constitute prima facie evidence of negligence, and in Massachusetts it only applies to registration of the car, not licensing of the driver. Vassiilon v. Sullivan, 94 N.H. 97, 47 A.2d 115 (1946); see Prosser, Torts (4th ed.), p. 183.


. Among the jurisdictions which have overturned trial court judgment on the grounds that the nonexistence of a license should not have been admitted into evidence are; California, Connecticut, Georgia, Minnesota, Nevada, New York, and Pennsylvania. See note 1, supra, and cases cited therein.


. The Coast Guard regulation in this case did not require that the helmsman be licensed. It only required that “. . . the vessel have at least one licensed Ocean Operator aboard. ...” 46 C.F.R. 186.05-1 (1980).


. Indeed, the district court went beyond even the requirement of the forum state from which the evidence of negligence instruction was taken. Maryland law holds that lack of a license is immaterial and cannot even be considered evidence of negligence. Davis v. Gordon, 183 Md. 129, 36 A.2d 699 (1944).